[Cite as Jackson v. State, 2021-Ohio-1409.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

THEODORE R. JACKSON, JR.,                            :

                 Plaintiff-Appellant,                :
                                                             No. 109772
                         v.                          :

THE STATE OF OHIO, ET AL.,                           :

                 Defendants-Appellees.               :



                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 22, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-914258


                                              Appearances:

                 Theodore R. Jackson, Jr., pro se.

                 Dave Yost, Ohio Attorney General, and Tracy L. Bradford,
                 Assistant Attorney General, for appellees.


MARY EILEEN KILBANE, J.:

                   Pro se plaintiff-appellant Theodore R. Jackson, Jr. (“Jackson”)

appeals from the trial court’s decision finding that his complaint for wrongful

imprisonment was barred by the statute of limitations, denying his motion for

summary judgment, and granting defendants-appellees the state of Ohio (“the
state”) and the Ohio Department of Rehabilitation and Correction’s (“ODRC”)

(collectively, “defendants”) motion for summary judgment. For the reasons that

follow, we affirm.

Factual and Procedural History

               On December 14, 1991, Jackson was arrested for shoplifting at a K-

Mart store in Cleveland, Ohio. On March 12, 1992, in Cuyahoga C.P. No. CR-

276081-ZA, Jackson was convicted of robbery with specifications in violation of R.C.

2911.02 following a bench trial. The court sentenced him to a prison term of 8 to 15

years. On July 19, 1993, Jackson filed a petition for a writ of habeas corpus in the

Twelfth District Court of Appeals. Jackson v. Dallman, 12th Dist. Warren, No.

CA93-07-057, 1994 Ohio App. LEXIS 182 (Jan. 18, 1994). Jackson claimed that

because he had not signed a written waiver of his right to a jury trial, the trial court

lacked jurisdiction to hear his criminal case pursuant to R.C. 2945.05 and 2945.06.

The Twelfth District denied Jackson’s petition for habeas relief.

               Jackson appealed that decision to the Ohio Supreme Court, which

reversed the Twelfth District’s decision on September 14, 1994. State ex rel. Jackson

v. Dallman, 70 Ohio St.3d 261, 262, 638 N.E.2d 563 (1994). The court stated that

because the criminal case file in Case No. CR-276801-ZA did not include a copy of

the jury waiver Jackson allegedly signed, the court had not complied with R.C.

2945.05, and the trial court therefore lacked jurisdiction to try and convict Jackson.

In its opinion reversing the Twelfth District’s decision, the Ohio Supreme Court

noted that its decision “granting the writ and discharging Jackson from prison does
not preclude the state from retrying Jackson again on the robbery charge (with a

jury, unless he waives it, and there is strict compliance with R.C. 2945.05).” Id. at

263.

              The docket in Jackson’s criminal case, Case No. CR-92-276081-ZA,

reflects that the prosecutor requested a trial on pending charges on October 20,

1994.1 On March 14, 1995, the docket reflects that the case was dismissed at the

state’s request due to the unavailability of the complaining witness. Jackson was

discharged and ordered released, and the case was dismissed without prejudice.

              On April 22, 2019, Jackson filed a pro se petition for declaratory

judgment pursuant to R.C. 2743.48 in the Cuyahoga County Court of Common

Pleas, seeking compensation from the state for wrongful imprisonment related to

Case No. CR-92-276081-ZA. On May 22, 2019, defendants filed an answer. On

November 22, 2019, defendants filed a motion for summary judgment, arguing that

Jackson had not satisfied the requirements of R.C. 2743.48 and that Jackson failed

to file the action within the six-year statute of limitations in R.C. 2305.07, barring

his claim for wrongful imprisonment. On December 6, 2019, Jackson filed a motion

for summary judgment. Subsequently, the parties filed responses to the competing

motions for summary judgment.




       1According to Jackson’s motion for summary judgment, he was jailed on
November 7, 1994, while the refiled charges were pending. Pretrial confinement
does not entitle an individual to compensation for wrongful imprisonment under
R.C. 2743.48. Therefore, to the extent that Jackson’s arguments relate to this period
of confinement, we decline to address them.
              On May 14, 2020, the court granted defendants’ motion for summary

judgment, denied Jackson’s motion for summary judgment, and issued a journal

entry stating: “[i]n reliance on R.C. 2305.07, the court finds that plaintiff’s

complaint for wrongful imprisonment is barred by the six (6) year statute of

limitations.” On May 27, 2020, Jackson filed a motion for findings of fact and

conclusions of law. On June 15, 2020, Jackson filed a notice of appeal from the

court’s May 14, 2020 journal entry. This appeal follows. Jackson presents the

following assignments of error, verbatim, for our review:

      I. The trial court erred and abused its discretion to the prejudice of
      appellant by granting defendant’s motion for summary judgment
      where record reveals genuine issues of material fact remain.

      II. The common pleas court committed prejudicial error to the
      Appellant’s Ohio Constitution rights to redress in the court of law via
      sections 1, 2, 10 and 16 by not issuing findings of fact and conclusions
      of law.

      III. The trial court below erred and abused its discretion when it denied
      the Appellant’s motion for summary judgment where there remains a
      genuine issue of material fact as to whether Appellant has been wrongly
      imprisoned.

Legal Analysis

              In his first assignment of error, Jackson argues the trial court erred

by granting defendants’ motion for summary judgment when genuine issues of

material fact remained. In his third assignment of error, Jackson argues the trial

court erred by denying his motion for summary judgment because a genuine issue

of material fact remained regarding whether he had been wrongly imprisoned.
Because Jackson’s first and third assignments of error both relate to the trial court’s

summary judgment decisions, we will address them together.

               We review summary judgment rulings de novo, applying the same

standard as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996). We accord no deference to the trial court’s decision and conduct

an independent review of the record to determine whether summary judgment is

appropriate.

               Under Civ.R. 56, summary judgment is appropriate when no genuine

issue exists as to any material fact and, viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can only reach one conclusion that is

adverse to the moving party, entitling the moving party to judgment as a matter of

law. On a motion for summary judgment, the moving party carries an initial burden

of identifying specific facts in the record that demonstrate their entitlement to

summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264

(1996).

               If the moving party fails to meet this burden, summary judgment is

not appropriate; if the moving party meets this burden, the nonmoving party has

the reciprocal burden to point to evidence of specific facts in the record

demonstrating the existence of a genuine issue of material fact for trial. Id. at 293.

Summary judgment is appropriate if the nonmoving party fails to meet this burden.

               Ohio has a two-step process to compensate individuals who have been

wrongfully imprisoned. “The first step is an action in the common pleas court
seeking a preliminary factual determination of wrongful imprisonment; the second

step is an action in the Court of Claims to recover money damages.” Doss v. State,

135 Ohio St.3d 211, 213, 2012-Ohio-5678, 985 N.E.2d 1229, ¶ 10, citing Griffith v.

Cleveland, 128 Ohio St.3d 35, 2010-Ohio-4905, 941 N.E.2d 1157, paragraph two of

the syllabus.

                A brief explanation of the evolution of Ohio’s wrongful imprisonment

statute will be useful in resolving the arguments Jackson makes in this case. R.C.

2743.48, Ohio’s wrongful imprisonment statute, provides in relevant part:

      (A) As used in this section and section 2743.49 of the Revised Code, a
      “wrongfully imprisoned individual” means an individual who satisfies
      each of the following:

      (1) The individual was charged with a violation of a section of the
      Revised Code by an indictment or information, and the violation
      charged was an aggravated felony, felony, or misdemeanor.

      (2) The individual was found guilty of, but did not plead guilty to, the
      particular charge or a lesser-included offense by the court or jury
      involved, and the offense of which the individual was found guilty was
      an aggravated felony, felony, or misdemeanor.

      (3) The individual was sentenced to an indefinite or definite term of
      imprisonment in a state correctional institution for the offense of which
      the individual was found guilty.

      (4) The individual’s conviction was vacated, dismissed, or reversed on
      appeal and all of the following apply:

      (a) No criminal proceeding is pending against the individual for any act
      associated with that conviction.

      (b) The prosecuting attorney in that case, within one year after the date
      of the vacating, dismissal, or reversal, has not sought any further appeal
      of right or upon leave of court, provided that this division does not limit
      or affect the seeking of any such appeal after the expiration of that one-
      year period as described in division (C)(3) of this section.

      (c) The prosecuting attorney, city director of law, village solicitor, or
      other chief legal officer of a municipal corporation, within one year
      after the date of the vacating, dismissal, or reversal, has not brought a
      criminal proceeding against the individual for any act associated with
      that conviction, provided that the division does not limit or affect the
      bringing of any such proceeding after the expiration of that one-year
      period as described in division (C)(3) of this section.

      (5) Subsequent to sentencing or during or subsequent to
      imprisonment, an error in procedure was discovered that occurred
      prior to, during, or after sentencing, that involved a violation of the
      Brady Rule which violated the individual’s rights to a fair trial under
      the Ohio Constitution or the United States Constitution, and that
      resulted in the individual’s release, or it was determined by the court of
      common pleas in the county where the underlying criminal action was
      initiated either that the offense of which the individual was found
      guilty, including all lesser-included offenses, was not committed by the
      individual or that no offense was committed by any person. In addition
      to any other application of the provisions of this division regarding an
      error in procedure that occurred prior to, during, or after sentencing,
      as those provisions exist on and after the effective date of this
      amendment, if an individual had a claim dismissed, has a claim
      pending, or did not file a claim because the state of the law prior to the
      effective date of this amendment barred the claim or made the claim
      appear to be futile, those provisions apply with respect to the individual
      and the claim and, on or after the effective date, the individual may file
      a claim and obtain the benefit of those provisions.

To be successful in a declaratory action for wrongful imprisonment, a claimant must

satisfy the requirements of R.C. 2743.48(A)(1) through (A)(5).

              Not every individual who has been released from prison is eligible to

be declared wrongfully imprisoned and receive compensation from the state. The

cause of action created by the legislature in R.C. 2743.48 constitutes a waiver of the

immunity from civil liability that is normally retained by the state. Bundy v. State,
143 Ohio St.3d 237, 2015-Ohio-2138, 36 N.E.3d 158, ¶ 17, citing Walden v. State, 47

Ohio St.3d 47, 53, 547 N.E.2d 962 (1989). The terms of eligibility and the relief

provided in R.C. 2743.48 demonstrate that the state’s liability is “narrow in that only

a very limited class of individuals can meet the five simple but strict requirements

of R.C. 2743.48(A).” Id. The mere fact that an individual can establish any one of

the five requirements of the statute does not entitle them to compensation; all five

requirements must be met in order to be declared wrongfully imprisoned.

               The parties agree that the requirements of R.C. 2743.48(A)(1)

through (A)(3) are satisfied here. Therefore, this appeal is primarily concerned with

the requirements of R.C. 2743.48(A)(4) and (A)(5). Both of these subsections were

amended in 2019. Prior to an amendment effective March 22, 2019, a former

version of R.C. 2743.48(A)(4) required a claimant to show that:

      The individual’s conviction was vacated, dismissed, or reversed on
      appeal, the prosecuting attorney in the case cannot or will not seek any
      further appeal of right or upon leave of court, and no criminal
      proceeding is pending, can be brought, or will be brought by any
      prosecuting attorney, city director of law, village solicitor, or other chief
      legal officer of a municipal corporation against the individual for any
      act associated with that conviction. (Emphasis added.)

Former R.C. 2743.48(A)(4).

               Interpreting the former version of R.C. 2743.48(A)(4), the Ohio

Supreme Court held that an individual whose murder conviction was reversed was

unable to satisfy the fourth element of the wrongful imprisonment statute because

the fact that there is no statute of limitations for murder meant that the state could

initiate a new criminal proceeding at any time. C.K. v. State, 145 Ohio St.3d 322,
2015-Ohio-3421, 49 N.E.3d 1218, ¶ 19. Likewise, this court held in 2014 that where

the state could still bring a criminal prosecution against an individual whose

conviction was reversed, the individual could not meet the requirements of former

R.C. 2743.48(A)(4), and therefore could prove no set of facts entitling him to relief.

Holloway v. State, 8th Dist. Cuyahoga No. 100586, 2014-Ohio-2971, ¶ 12.

Additionally, this court held in 2015 that a claimant satisfied the former version of

R.C. 2743.48(A)(4) where the state could no longer pursue charges against the

claimant because such a prosecution would have been barred by the statute of

limitations. Beckwith v. State, 2015-Ohio-1030, 29 N.E.3d 1009, ¶ 26 (8th Dist.).

              The 2019 amendment to R.C. 2743.48(A)(4) effectively expanded the

class of individuals who could be declared wrongfully imprisoned by eliminating the

requirement that the prosecutor in the case cannot or will not bring charges against

the individual in the future. Lemons v. State, 8th Dist. Cuyahoga No. 109188, 2020-

Ohio-5619, ¶ 62, quoting Hobday, Ohio Legislative Service Commission, Bill

Analysis, H.B. 411, (As Introduced), at 2-3.

              Thus, the threat of reprosecution, however remote, no longer

necessarily defeats an individual’s wrongful imprisonment claim.           The former

language of R.C. 2743.48(A)(4) was replaced with three new requirements:

      (a) No criminal proceeding is pending against the individual for any act
      associated with that conviction.

      (b) The prosecuting attorney in that case, within one year after the date
      of the vacating, dismissal, or reversal, has not sought any further appeal
      of right or upon leave of court, provided that this division does not limit
      or affect the seeking of any such appeal after the expiration of that one-
      year period as described in division (C)(3) of this section.

      (c) The prosecuting attorney, city director of law, village solicitor, or
      other chief legal officer of a municipal corporation, within one year
      after the date of the vacating, dismissal, or reversal, has not brought a
      criminal proceeding against the individual for any act associated with
      that conviction, provided that the division does not limit or affect the
      bringing of any such proceeding after the expiration of that one-year
      period as described in division (C)(3) of this section.

R.C. 2743.48(A)(4).

              Therefore, under the current version of the law, an individual can be

declared a wrongfully imprisoned individual one year after their imprisonment,

regardless of any unexpired criminal statutes of limitations, if the state had not

brought any further charges against them. This is true even where the individual

could be reprosecuted in the future. Lemons v. State, 8th Dist. Cuyahoga No.

109188, 2020-Ohio-5619, ¶ 63. In fact, the statute explicitly contemplates such a

scenario. R.C. 2743.48(F)(5) provides that if a wrongfully imprisoned individual

receives compensation from the state and is subsequently “convicted of or pleads

guilty to an offense that is based on any act associated with the conviction that was

vacated, reversed, or dismissed,” the individual “shall reimburse the state.”

              Jackson’s argument here is based on a misguided understanding of

the interaction between the 2019 amendment to the statute and the statute of

limitations for bringing a wrongful imprisonment claim. R.C. 2743.48 was enacted

to provide compensation to innocent persons who have been wrongfully convicted

and incarcerated. Walden v. State, 47 Ohio St.3d 47, 53, 547 N.E.2d 962 (1989).
Without the enactment of R.C. 2743.38, the state would remain immune from such

lawsuits. Id. It is, therefore, a claim derived from the enactment of a statute,

governed by R.C. 2305.07, which means the statute of limitations for filing a claim

of wrongful imprisonment is six years. Murray v. State, 8th Dist. Cuyahoga No.

78374, 2002-Ohio-664, ¶ 24; R.C. 2305.07.

              The parties here agree that the statute of limitations for a wrongful

imprisonment claim under R.C. 2743.48 is six years. They disagree, however, as to

the application of the statute of limitations, and specifically, as to when Jackson’s

cause of action accrued. The state argues that Jackson’s cause of action accrued

when the Ohio Supreme Court granted him habeas relief on September 14, 1994.

Jackson argues that because the state could have refiled robbery charges against him

within the 20-year statute of limitations for robbery,2 his cause of action did not

accrue until March 15, 2015, 20 years after the refiled robbery charges against him

were dismissed with prejudice. Therefore, according to Jackson, because he filed

his wrongful imprisonment claim prior to March 15, 2021, it was not barred by the

six-year statute of limitations in R.C. 2305.07.

              Jackson does not cite to any authority for his assertion that his cause

of action for wrongful imprisonment accrued upon the expiration of the criminal

statute of limitations, rather than the date the Ohio Supreme Court ordered him



      2 When Jackson was initially convicted in 1992, the statute of limitations for
robbery was six years. Effective March 9, 1999 — prior to the expiration of the
statute of limitations on Jackson’s charges in light of tolling pursuant to R.C.
2901.03(I) — the statute of limitations was extended to 20 years.
released. Instead, Jackson’s argument is based largely on the former version of R.C.

2743.48(A)(4) that required a claimant to show that the state could not bring

charges in the future.

               The dismissal of charges without prejudice does not bar future

prosecution. Therefore, relying on the rationale of cases like C.K. and Holloway,

Jackson argues that he could not have brought his claim for wrongful imprisonment

at any time prior to the expiration of the statute of limitations for his robbery charge

and as such, his wrongful imprisonment claim was not time-barred. We disagree.

               Jackson’s argument is based on the assumption that he could not

have satisfied the former version of R.C. 2743.48(A)(4) while the statute of

limitations for his robbery charge was still running. In light of the state’s ability to

defeat an individual’s wrongful imprisonment claim by showing that it could or

would bring charges against the individual in the future, we agree with Jackson that

it is likely that if Jackson had initiated his wrongful imprisonment claim under the

former statute, it would not have been successful. Despite Jackson’s argument in

this case, though, this likelihood in no way precluded him from filing a wrongful

imprisonment action prior to the expiration of the criminal statute of limitations.

This likelihood also did not otherwise operate to somehow toll the six-year statute

of limitations for filing a wrongful imprisonment action. Indeed, the courts in C.K.

and Holloway did not find that the claimants improperly filed wrongful

imprisonment claims under R.C. 2743.48. The courts held that the claimants could

not satisfy the requirements of R.C. 2743.48.
               Finally, Jackson argues that the 2019 amendment should apply

retroactively. Whether the amendment to R.C. 2743.48(A)(4) applies retroactively

or not has no bearing on the outcome of this case. The 2019 amendment went into

effect on March 22, 2019. Jackson filed his wrongful imprisonment action on April

22, 2019. Therefore, the current version of the law, including the 2019 amendments,

governs his wrongful imprisonment action.

               Unlike the modifications to R.C. 2743.48(A)(5), which clearly state

that the changes to that section are retroactive,3 nothing in the plain language of the

current version of R.C. 2743.48(A)(4) suggests that the changes to that section

relevant in this case are retroactive. Nor does Jackson point to any authority in

support of his argument that the amendment to R.C. 2743.48(A)(4) is retroactive.

Further, even to the extent that the amendment to R.C. 2743.48(A)(4) was intended

to be retroactive, this would have no impact on the outcome of our decision in this

case. This is because nothing in the 2019 amendment extended the statute of

limitations beyond six years, operated to toll the statute of limitations, or somehow

resuscitated a claim for which the statute of limitations had already expired. To the

extent that the removal of the requirement in former R.C. 2743.48(A)(4) entitles a




      3   The amendment to R.C. 2743.48(A)(5) expanded the procedural error
requirement of the statute to include Brady violations, and the new language states
that “if an individual had a claim dismissed, has a claim pending, or did not file a
claim because the state of the law prior to the effective date of this amendment
barred the claim or made the claim appear to be futile, those provisions apply with
respect to the individual and the claim and, on or after the effective date, the
individual may file a claim and obtain the benefit of those provisions.”
new class of individuals to compensation under the statute, these individuals’

offenses would need to have occurred closer in time to the 2019 amendment, such

that the six-year statute of limitations for a wrongful imprisonment action had not

run on their claims.

               Based on the foregoing, Jackson’s argument that the statute of

limitations for his wrongful imprisonment action did not start running until the

statute of limitations for his robbery charge expired is not well-taken. The trial court

did not err in finding Jackson’s claim time-barred, denying his motion for summary

judgment, and granting defendants’ motion for summary judgment. Therefore,

Jackson’s first and third assignments of error are overruled.

               In Jackson’s second assignment of error, he argues that the trial court

erred by not issuing findings of fact and conclusions of law. Civ.R. 52 states that

“findings of fact and conclusions of law required by this rule are unnecessary upon

all other motions including those pursuant to Civ.R. 12, Civ.R. 55, and Civ.R. 56.”

Therefore, a trial court is not required to issue findings of fact and conclusions of

law when ruling on a motion for summary judgment made under Civ.R. 56. Maddox

v. E. Cleveland, 8th Dist. Cuyahoga No. 96390, 2012-Ohio-9, ¶ 23. Therefore,

Jackson’s second assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

MARY J. BOYLE, A.J., and
EILEEN T. GALLAGHER, J., CONCUR